          Case 20-03087 Document 5 Filed in TXSB on 04/24/20 Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 WATSON GRINDING &                               §                   CHAPTER 11
 MANUFACTURING, CO.,                             §
                                                 §                CASE NO. 20-30967
               DEBTOR.                           §

 Houston Corvette Service, Inc., et al.,         §
                                                 §
          Plaintiffs,                            §
                                                 §              Adversary No. 20-03087
 v.                                              §
                                                 §
 Watson Grinding & Manufacturing Co., et al.,    §
                                                 §
          Defendants.                            §

                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the undersigned appears on behalf of Watson Valve

Services, Inc. pursuant to Section 1109(b) of Title 11 of the United States Code (“Bankruptcy

Code”) and Rule 9010 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and

hereby submits this notice of appearance and requests notice of all hearings and conferences herein

and makes demand for service of all papers herein, including all papers and notices pursuant to

Bankruptcy Rules 2002, 3017, and 9007. All notices given or required to be given in this case

shall be served upon:

                                           Jarrod B. Martin
                                      Texas Bar No. 24070221
                                    McDowell Hetherington LLP
                                         1001 Fannin Street
                                              Suite 2700
                                         Houston, TX 77002
                                           P: 713-337-5580
                                           F: 713-337-8850
                                    E: Jarrod.Martin@mhllp.com
        Case 20-03087 Document 5 Filed in TXSB on 04/24/20 Page 2 of 3




       Please take further notice that the foregoing request includes notices and papers referred

to in the Bankruptcy Rules and includes, without limitation, any plans of reorganization, notices

of hearings, orders, pleadings, motions, applications, complaints, demands, requests, petitions,

disclosure statements, memoranda, briefs and any other documents brought before this Court

with respect to these proceedings, whether formal or informal, whether written or oral, whether

transmitted or conveyed by mail, hand delivery, telephone, telecopier, telegraph, or telex.

       Dated: April 24, 2020

                                            Respectfully submitted,


                                            By: /s/ Jarrod B. Martin

                                            Jarrod B. Martin
                                            Texas Bar No. 24070221
                                            McDowell Hetherington LLP
                                            1001 Fannin Street
                                            Suite 2700
                                            Houston, TX 77002
                                            P: 713-337-5580
                                            F: 713-337-8850
                                            E: Jarrod.Martin@mhllp.com

                                            Counsel for Watson Valve Services, Inc.




                                                                                          PAGE | 2
         Case 20-03087 Document 5 Filed in TXSB on 04/24/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on April 24, 2020, a true and correct copy of the foregoing
Notice was served electronically on all parties registered to receive electronic notice of filings in
this case via this Court’s ECF notification system.


                                              /s/ Jarrod B. Martin
                                              Jarrod B. Martin




                                                                                             PAGE | 3
